DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         BRUCE A. LAWNER,
                             Appellant,

                                    v.

    DEERFIELD 21 CORPORATION d/b/a WYDHAM DEERFIELD
                     BEACH RESORT,
                        Appellee.

                              No. 4D19-658

                             [March 26, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan Frink, Judge; L.T. Case No. CACE 15-001889.

  Steven C. Rubino of Rubino Findley, PLCC, Boca Raton, for appellant.

  Neil W. Blackmon of Gaebe, Mullen, Antonelli & DiMatteo, Coral
Gables, for appellee.

PER CURIAM.

  Affirmed.

CONNER, FORST and KLINGENSMITH, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.